2 Mich. App. 74 (1965)
138 N.W.2d 526
WEEREN
v.
EVENING NEWS ASSOCIATION.
Docket No. 50.
Michigan Court of Appeals.
Decided December 20, 1965.
Leave to appeal granted March 18, 1966.
*75 Kelman, Loria, Downing & Craig (George L. Downing, of counsel), for plaintiff.
Vandeveer, Haggerty, Doelle, Garzia, Tonkin & Kerr (Buell Doelle, of counsel), for defendant.
Leave to appeal granted by Supreme Court March 18, 1966. See 377 Mich. 705, 379 Mich. 475.
QUINN, J.
Plaintiff filed this action on the theory that because of a telecast by defendant of a film entitled "A Bell for Okinawa", plaintiff was "defamed, cheapened, made notorious, subjected to contempt, ridicule, and inquisitive notice of the public, was singled out and identified to the public in a manner obnoxious to plaintiff, was subjected to contempt and ridicule and suffered deep humiliation and mental anguish in public and in private and in his employment both for himself and his family and plaintiff will in the future suffer humiliation and mental anguish and distress by reason of defendant's acts". Plaintiff further claimed that defendant made a second telecast of the same film after receipt of written notice from plaintiff's attorneys not to do so. Defendant admitted the telecasts, claimed its sole connection with "A Bell for Okinawa" was televising it, that it was a legitimate matter of news, and that the televising of it was justified and privileged. After several days of jury trial during which *76 the film in question was shown, but before the case was submitted to the jury, plaintiff's motion for mistrial was granted. Thereafter, defendant's motion for summary judgment was granted and this action was affirmed by the trial court on plaintiff's motion for new trial and for rehearing motion for summary judgment. Plaintiff appeals.
The 6 issues raised by plaintiff have been reviewed and this Court determines the basic issue is: Was the trial court correct in granting summary judgment under GCR 1963, 117, on the basis of the record then before it?
The pertinent facts are undisputed. Defendant is the proprietor of WWJ-TV, a Detroit area television station. It televised twice the film "A Bell for Okinawa", once after receiving a written warning from plaintiff's attorneys not to do so. The film was made by Bernard L. Schubert, Inc.; it was leased to defendant for two showings by Telestar Films, Inc., on defendant's Sunday program entitled "The Reader's Digest Hour". The film is a dramatic portrayal of the true story of how the head of a leper colony in Okinawa obtained a bell for the colony free of charge from Neukolln Iron Works in West Berlin. Plaintiff's father owned the iron works, but plaintiff pleaded he was general manager at the time involved (the summer of 1952) and dealt with the head of the leper colony regarding the bell. Bruce Bliven, Jr., wrote an article for "Christ Und Welt", a German Lutheran Church publication, relating the story of the bell. A condensation of this article by the author appeared in the August, 1955, issue of Reader's Digest. The film involved was based on the condensation. It was viewed twice by the trial judge; at the time of oral argument, this Court was requested by both counsel to view the film and did so. The Reader's Digest article was an exhibit in the trial court and is before this Court.
*77 The circumstances giving rise to the occasion of televising the film are all admitted in the pleadings. This being true, the trial court properly held it was the trial court's duty to determine the question of privilege as a matter of law. Lawrence v. Fox (1959), 357 Mich. 134.[*] The circumstances of the occasion amply support the trial court's finding that defendant enjoyed a qualified privilege in televising this documentary film.
Since the privilege is qualified, it may be lost by abuse, as with publication with actual malice or excessive publication. (See Fox, supra.) But as was said in Fox at p 146: "The showing of malice required for the forfeiture of the privilege is not presumed but is a matter of proof by the plaintiff." This rule has been approved by the United States Supreme Court in New York Times Company v. Sullivan (1964), 376 U.S. 254 (84 S. Ct. 710, 11 L ed 2d 686, 95 ALR2d 1412). In the early case of Edwards v. Chandler (1866), 14 Mich. 471 (90 Am Dec 249), the Supreme Court said (p 475):
"Where a communication is privileged, the plaintiff cannot recover without proving affirmatively not only the falsehood of its contents, but also that it was published with express malice. Unless he can prove both of these points he must fail."
With the pleadings, film and article on which the film was based before it, the trial court properly found no showing of material falsity or malice and granted summary judgment for defendant. There is no claim here, nor could there be on this record, of excessive publication.
*78 The trial court is affirmed, with costs to appellee.
LESINSKI, C.J., and WATTS, J., concurred.
NOTES
[*]  Only 3 Justices adopt this language in Fox, but in 3 subsequent cases, a unanimous Court adopts it. See Cochrane v. Wittbold (1960), 359 Mich. 402; Poledna v. Bendix Aviation Corp. (1960), 360 Mich. 129; Nuyen v. Slater (1964), 372 Mich. 654. On this basis, it is the law and Fox is cited because of its full and lucid discussion of the question that is before us.